       Case 5:17-cv-02915-EJD Document 131 Filed 06/22/20 Page 1 of 3




 1   Edward P. Sangster (SBN 121041)                TYLER G. NEWBY (CSB No. 205790)
     K&L GATES LLP                                  tnewby@fenwick.com
 2   Four Embarcadero Center, Suite 1200            SAPNA MEHTA (CSB No. 288238)
     San Francisco, CA 94111                        smehta@fenwick.com
 3   Telephone: (415) 882-8200                      FENWICK & WEST LLP
     Facsimile: (415) 882-8220                      555 California Street, 12th Floor
 4   ed.sangster@klgates.com                        San Francisco, CA 94104
                                                    Telephone:     415.875.2300
 5   Terry Budd (Pro Hac Vice)                      Facsimile:     415.281.1350
     BUDD LAW PLLC
 6   120 Lyndhurst Circle                           Attorneys for Defendant
                                                    MALWAREBYTES INC.
     Wexford, PA 15090
 7
     Telephone: 412-613-2541
 8   terry.budd@buddlawglobal.com

 9   Christopher M. Verdini (Pro Hac Vice)
     Anna Shabalov (Pro Hac Vice)
10   K&L GATES LLP
     K&L Gates Center
11   210 Sixth Avenue
     Pittsburgh, PA 15222
12   Telephone: (412) 355-6500
     Facsimile: (412) 355-6501
13   christopher.verdini@klgates.com
     anna.shabalov@klgates.com
14
     Attorneys for Plaintiff ENIGMA SOFTWARE
15   GROUP USA, LLC

16
                                    UNITED STATES DISTRICT COURT
17
                               NORTHERN DISTRICT OF CALIFORNIA
18
                                         SAN JOSE DIVISION
19

20
     Enigma Software Group USA, LLC,                Case No.: 5:17-cv-02915-EJD
21
                       Plaintiff,                   JOINT STATUS STATEMENT
22
            v.                                      Date: July 2, 2020
23                                                  Time: 10:00 am
     Malwarebytes Inc.,                             Judge: Hon. Edward J. Davila
24
                       Defendant.
25

26

27

28


      JOINT STATUS STATEMENT                                         Case No.: 5:17-cv-02915-EJD
       Case 5:17-cv-02915-EJD Document 131 Filed 06/22/20 Page 2 of 3




 1
            Pursuant to the Clerk’s May 18, 2020 Notice Continuing Hearing, see Dkt. 129, which
 2
     directed Plaintiff Enigma Software Group USA, LLC (“Enigma”) and Defendant Malwarebytes
 3
     Inc. (“Malwarebytes”) (collectively, “the Parties”) to file a joint status statement on June 22,
 4
     2020, the Parties hereby jointly submit this status statement in advance of the status conference
 5
     scheduled for July 2, 2020:
 6
            1.      As set forth in greater detail in the Parties’ previous Joint Status Statement dated
 7
     May 18, 2020, see Dkt. 128, the parties are currently engaged in briefing before the Supreme
 8
     Court of the United States on Malwarebytes’ Petition for a Writ of Certiorari (“Petition”).
 9
     Malwarebytes filed its Petition on May 11, 2020. Enigma’s response is due by July 27, 2020,
10
     after which Malwarebytes is entitled to file a reply. Given the briefing schedule and the Supreme
11
     Court’s COVID-19 Orders, the Parties anticipate briefing on the Petition to extend through much
12
     of the summer.
13
            2.      On April 28, 2020, the Court, pursuant to a joint stipulation by the parties and in
14
     view of the continuing Shelter in Place Order in California, extended the deadline for the Parties’
15
     mediation with court-appointed mediator Roderick M. Thompson from May 11, 2020 to June 10,
16
     2020. See Dkt. 127. The Parties conducted a virtual mediation session with Mr. Thompson on
17
     June 5, 2020, but were unable to reach a settlement. The Parties believe there may be additional
18
     opportunity for productive mediation after the Supreme Court rules on Malwarebytes’ Petition.
19
            3.      In view of the foregoing, the Parties continue to believe that discovery before this
20
     Court should be stayed pending the Supreme Court’s disposition of Malwarebytes’ Petition.
21
            4.      Additionally, the Parties respectfully submit that in view of the foregoing, the
22
     Court may wish to continue the scheduled July 2, 2020 status conference until such time as the
23
     Parties notify this Court that the Supreme Court has issued a decision on Malwarebytes’ Petition.
24
     In the event that the Court is not inclined to do so, the Parties stand ready to proceed with the July
25
     2, 2020 status conference as originally scheduled.
26

27

28


      JOINT STATUS STATEMENT                           1                       Case No.: 5:17-cv-02915-EJD
       Case 5:17-cv-02915-EJD Document 131 Filed 06/22/20 Page 3 of 3




 1   Dated: June 22, 2020                      Respectfully submitted,

 2
                                               BUDD LAW PLLC
 3

 4
                                               By: /s/ Terry Budd
 5                                                 Terry Budd
                                                   Attorney for Defendant
 6                                                 ENIGMA SOFTWARE GROUP USA, LLC

 7
                                               FENWICK & WEST LLP
 8

 9
                                               By: /s/ Tyler G. Newby
10                                                 Tyler G. Newby
                                                   Attorney for Defendant
11                                                 MALWAREBYTES INC.

12

13

14
                                             ATTESTATION
15
            The undersigned attests that concurrence in the filing of the foregoing document was
16
     obtained from all of its signatories.
17
     Dated: June 22, 2020                      BUDD LAW PLLC
18
19
                                               By: /s/ Terry Budd
20                                                 Terry Budd
                                                   Attorney for Plaintiff
21                                                 ENIGMA SOFTWARE GROUP USA, LLC

22

23

24

25

26

27

28


      JOINT STATUS STATEMENT                      2                      Case No.: 5:17-cv-02915-EJD
